28 So.3d 102 (2009)
Tavares Antonio McDUFFIE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2104.
District Court of Appeal of Florida, First District.
December 31, 2009.
Rehearing Denied February 18, 2010.
Nancy A. Daniels, Public Defender, and Paula S. Saunders, Assistant Public Defender, Tallahassee, for Appellant.
*103 Bill McCollum, Attorney General, and Christine A. Guard, Assistant Attorney General, Tallahassee, for Appellee.
CLARK, J.
Appellant, Tavares Antonio McDuffie, challenges his conviction entered after jury trial on an amended information. He argues on appeal that the filing of the amended information during the speedy trial rule's recapture period precluded his trial on that amended information. See Fla. R.Crim. P. 3.191(p).
Because the propriety and timeliness of the amended information was not raised in the trial proceedings, it has not been preserved for appeal. State v. Olivo, 759 So.2d 647 (Fla.2000).
Appellant's challenges to evidence admitted over defense counsel's objections are unsupported by any showing in the record that the trial court abused its discretion.
The judgment on appeal is AFFIRMED.
BARFIELD and ROWE, JJ., concur.